Exhibit 10.6


[CEO Class _]


LIBERTY GLOBAL
2014 INCENTIVE PLAN

(Amended and Restated Effective February 24, 2015)




SHARE APPRECIATION RIGHTS AGREEMENT




THIS SHARE APPRECIATION RIGHTS AGREEMENT (this “Agreement”) is made as of April
1, 2019 (the “Grant Date”), by and between LIBERTY GLOBAL PLC, a public limited
company incorporated under the laws of England and Wales (the “Company”), and
the individual whose name, address and employee number appear on the signature
page hereto (the “Grantee”).
The Company has adopted the Liberty Global 2014 Incentive Plan effective March
1, 2014, as amended and restated effective February 24, 2015 (the “Plan”), which
by this reference is made a part hereof, for the benefit of eligible employees
of the Company and its Subsidiaries. Capitalized terms used and not otherwise
defined herein will have the meaning given thereto in the Plan.
Pursuant to the Plan, the Compensation Committee appointed by the Board pursuant
to Article III of the Plan to administer the Plan (the “Committee”) has
determined that it is in the best interest of the Company and its Shareholders
to award a share appreciation right to the Grantee, subject to the conditions
and restrictions set forth herein and in the Plan, in order to provide the
Grantee additional remuneration for services rendered, to encourage the Grantee
to continue to provide services to the Company or its Subsidiaries and to
increase the Grantee’s personal interest in the continued success and progress
of the Company.
The Company and the Grantee therefore agree as follows:
1.    Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the U.K. Companies Act 2006, as amended from time to time, and the
rules and regulations thereunder.


“Base Price” means $24.90 per Share.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified in the Employment Agreement (as modified by
subparagraph 9(f) of the Employment Agreement in connection with a Change in
Control).


1

--------------------------------------------------------------------------------




“Change in Control” has the meaning specified in the Employment Agreement.
“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.
“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time, or any successor statute thereto. References to any specific Code
section shall include any successor section.
“Committee” has the meaning specified in the preamble to this Agreement.
“Company” has the meaning specified in the preamble to this Agreement.
“Corresponding Day” means with respect to each month, the day of that month that
is the same day of the month as the Grant Date; provided that, for any month for
which there is not a day corresponding to the Grant Date, then the Corresponding
Day shall be the last day of such month. By way of example, if the Grant Date
was the 31st of December, the Corresponding Day in June would be the 30th.
“Disability” has the meaning specified in the Employment Agreement.
“Employment Agreement” means that certain Employment Agreement, dated April 30,
2014, among the Company, Liberty Global, Inc. and the Grantee.
“Good Reason” has the meaning specified in the Employment Agreement.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“Initial Vesting Date means November 1, 2019.
“LBTY_” or “Share” means the Liberty Global Class __ ordinary shares, nominal
value $0.01 per share, of the Company.
“Plan” has the meaning specified in the preamble of this Agreement.
“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.
“Retirement” means the voluntary termination of a Grantee’s employment with the
Company and its Subsidiaries on or after the date that the sum of the Grantee’s
years of age and years of employment with the Company and its Subsidiaries is at
least 70.
“SAR” has the meaning specified in Section 2 of this Agreement.
“Section 409A” means Section 409A of the Code and related Regulations and
Treasury pronouncements.
“Term” has the meaning specified in Section 2 of this Agreement.


2

--------------------------------------------------------------------------------




“Termination of Service” means the Grantee’s provision of services to the
Company and its Subsidiaries as an officer, employee or independent contractor,
terminates for any reason, including by reason of a sale, assignment or other
disposition of a Subsidiary by the Company resulting in the Subsidiary no longer
being a “Subsidiary” as defined in the Plan. Whether any leave of absence
constitutes a Termination of Service will be determined by the Committee subject
to Section 11.2(d) of the Plan. Unless the Committee otherwise determines,
neither a change of the Grantee’s employment from the Company to a Subsidiary or
from a Subsidiary to the Company or another Subsidiary, nor a change in
Grantee’s status from an independent contractor to an employee, will be a
Termination of Service for purposes of this Agreement if such change of
employment or status is made at the request or with the express consent of the
Company. Unless the Committee otherwise determines, however, any such change of
employment or status that is not made at the request or with the express consent
of the Company and any change in the Grantee’s status from an employee to an
independent contractor will be a Termination of Service within the meaning of
this Agreement.
“Third Party Administrator” means the company or any successor company that has
been selected by the Company to maintain the database of the Plan and to provide
related services, including but not limited to equity grant information,
transaction processing and a grantee interface.
“Year of Continuous Service” has the meaning specified in Section 7(d) of this
Agreement.
2.    Grant of Share Appreciation Right. Subject to the terms and conditions
herein, pursuant to the Plan, the Company grants to the Grantee a Free-Standing
SAR with respect to the number of Shares set forth on the signature page hereto
(each, a “SAR” and collectively, the “SARs”). Upon exercise of a SAR in
accordance with this Agreement, the Company will, subject to Section 7.4 of the
Plan and Section 5 below, issue to the Grantee the number of the applicable
class of Shares, if any, by which the Fair Market Value of the Shares
represented by such SAR as of the date on which such exercise is considered to
occur pursuant to Section 4 exceeds the Base Price of such SAR; provided,
however, the Company reserves the right, upon approval of the Committee, to
deliver such consideration in the form of Shares or cash equal in value to the
Fair Market Value of the shares. The SARs, to the extent they have become
exercisable in accordance with Section 3, will be exercisable during the period
commencing on the Grant Date and expiring at the Close of Business on the tenth
anniversary of the Grant Date (the “Term”), subject to earlier termination as
provided in Section 7. The Base Price and number of SARs are subject to
adjustment pursuant to Section 11.
3.    Conditions of Exercise.
(a)    Unless otherwise determined by the Committee in its sole discretion, the
SARs will be exercisable only in accordance with the conditions stated herein.
(i)    Except as otherwise provided in Section 11.1(b) of the Plan, in the last
sentence of this Section 3(a)(i) or in Section 3(b), the SARs will not be
exercisable until the


3

--------------------------------------------------------------------------------




Initial Vesting Date and may be exercised thereafter only to the extent they
have become exercisable in accordance with the following schedule:
(A)
On the Initial Vesting Date following the Grant Date, 12.5% of the SARs will be
exercisable;



(B)
On the Corresponding Day in the third month following the Initial Vesting Date
and on the Corresponding Day in each third month thereafter, an additional 6.25%
of the SARs will become exercisable; and



(C)
On and after the Corresponding Day in the forty-second (42) month following the
Initial Vesting Date, 100% of the SARs will be exercisable.



[Please refer to the website of the Third Party Administrator for the specific
vesting schedule related to the exercisability of the SAR (click on the specific
grant under the tab labeled “Grants/Award/Units”).]


Notwithstanding the foregoing, (x) all SARs will become exercisable on the date
of Termination of Service if the Termination of Service occurs by reason of the
Grantee’s death or Disability, if the Termination of Service is by the Company
or a Subsidiary without Cause or if the Termination of Service is by the Grantee
due to Good Reason, and (y) if the Termination of Service is due to the
Grantee’s Retirement prior to any SAR becoming exercisable or being exercised in
full, then such SARs shall be exercisable as of the date of the Grantee’s
Retirement to the extent that any such SAR would have otherwise become
exercisable had the Grantee remained in continuous employment with the Company
through the date that is one year after the date of the Grantee’s Retirement.


(ii)    To the extent the SARs become exercisable, all or any of such SARs may
be exercised (at any time or from time to time, except as otherwise provided
herein) until expiration of the Term or earlier termination thereof.
(iii)    The Grantee acknowledges and agrees that the Committee, in its
discretion and as contemplated by Section 3.3 of the Plan, may adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the SARs and that the exercise by the Grantee of SARs will be subject to the
further condition that such exercise is made in accordance with all such rules
and regulations as the Committee may determine are applicable thereto.
(b)    Notwithstanding anything to the contrary contained herein, if a Change in
Control occurs and the Grantee remains in continuous employment with the Company
(or its successor) for six (6) months after such Change in Control, all SARs
will become exercisable on the date that is six (6) months after the Change in
Control.


4

--------------------------------------------------------------------------------




4.    Manner of Exercise. The SARs will be considered exercised (as to the
number of SARs specified in the notice referred to in Section 4(a) below) on the
latest of (i) the date of exercise designated in the written notice referred to
in Section 4(a) below, (ii) if the date so designated is not a Business Day, the
first Business Day following such date or (iii) the earliest Business Day by
which the following have occurred:
(a)    The Grantee has either (i) notified the Third Party Administrator through
its website or by telephone (see Section 13 below) of the exercise, or (ii)
submitted to the Company a properly executed written notice of exercise in such
form as the Committee may require containing such representations and warranties
as the Committee may require and designating, among other things, the date of
exercise and the number of SARs to be exercised; and
(b)    The Third Party Administrator or the Company, as the case may be, has
received such other documentation, if any, that the Committee may reasonably
require.
5.    Mandatory Withholding for Taxes.
(a)    To the extent not otherwise paid by the Grantee, the Grantee acknowledges
and agrees that the Company will deduct from the Shares otherwise payable or
deliverable upon exercise of any SARs, a number of Shares (valued at their Fair
Market Value on the date of exercise) that is equal to the amount, if any, of
all national, state and local taxes and employee social security contributions
required to be withheld by the Company upon such exercise (the “Required
Withholding Amount”). Without limitation to the foregoing sentence, the Grantee
hereby agrees that the Required Withholding Amount can also be collected by (i)
deducting from cash amounts otherwise payable to the Grantee (including wages or
other cash compensation) or (ii) withholding from proceeds of the sale of Shares
acquired upon exercise of any SARs through a sale arranged by the Company (on
the Grantee’s behalf pursuant to this authorization without further consent),
but in either case, subject to compliance with applicable law, including, but
not limited to, “financial assistance” prohibitions under the Act.
(b)    If the Grantee is subject to tax in the United Kingdom and the
withholding of any income tax due is not made within 90 days of the event giving
rise to the income tax liability or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax shall (assuming the Grantee is
not a director or executive officer of the Company (within the meaning of
Section 13(k) of the Exchange Act)) constitute a loan owed by the Grantee to the
Grantee’s employer (“Employer”), effective on the Due Date. The Grantee agrees
that the loan will bear interest at the then-current HM Revenue & Customs
(“HMRC”) Official Rate, it will be immediately due and repayable, and the
Company and/or the Employer may recover it at any time thereafter by deduction
from cash amounts otherwise payable to the Grantee (including wages or other
cash compensation). If the Grantee is a director or executive officer and income
tax is not collected from or paid by him or her by the Due Date, the amount of
any uncollected income tax will constitute a benefit to the Grantee on which
additional income tax and national insurance contributions (“NICs”) will be
payable. The Grantee will be responsible for paying and reporting any income tax
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company or the Employer, as applicable, for the value of
any NICs due on this additional benefit.


5

--------------------------------------------------------------------------------




6.    Delivery by the Company. As soon as practicable after receipt of all items
referred to in Section 4, and subject to the withholding referred to in
Section 5, the Company will deliver or cause to be delivered to or at the
direction of the Grantee the amount of consideration determined under the second
sentence of Section 2 above, which consideration shall consist of Shares (valued
at their Fair Market Value on the date of exercise); provided, however, the
Company reserves the right, upon approval of the Committee, to deliver such
consideration in the form of Shares or cash equal in value to the Fair Market
Value of the Shares. Any delivery of Shares will be deemed effected for all
purposes when (i) a certificate representing such Shares or statement of
holdings reflecting such Shares held for the benefit of Grantee in
uncertificated form by a third party service provider designated by the Company
has been made available in written or electronic format to the Grantee or, if
delivery is by mail, when the certificate or statement of holdings has been
deposited in the United States or local country mail, addressed to the Grantee,
or (ii) confirmation of deposit into the designated broker’s account of such
Shares, in written or electronic format, is first made available to Grantee.
7.    Early Termination of the SARs. Unless otherwise determined by the
Committee in its sole discretion or provided in the Employment Agreement, the
SARs will terminate, prior to the expiration of the Term, at the time specified
below:
(a)    Subject to Section 7(b), if Termination of Service occurs other than
(i) by the Company or a Subsidiary (whether for Cause or without Cause), (ii) by
the Grantee for Good Reason, (iii) by reason of the Grantee’s Retirement or
(iii) by reason of Grantee’s death or Disability, then the SARs will terminate
at the Close of Business on the first Business Day following the expiration of
the 90‑day period which began on the date of Termination of Service.
(b)    If the Grantee’s Termination of Service is due to (i) the Grantee’s death
or Disability, (ii) Termination of Service by the Company or a Subsidiary
without Cause or (iii) Termination of Service by the Grantee for Good Reason,
then any SAR that becomes exercisable as a result of such Termination of Service
along with any SAR not exercised in full prior to such Termination of Service
shall remain exercisable until the first to occur of the Close of Business on
the first Business Day following the expiration of the four-year period which
began on the date of the Grantee’s Termination of Service or the expiration of
the Term.
(c)    If Termination of Service is by the Company or a Subsidiary for Cause,
then the SARs will terminate immediately upon such Termination of Service.
(d)    If Termination of Service is due to Retirement, then any SAR that becomes
exercisable as a result of such Termination of Service as provided in Section
11.2(b) of the Plan along with any SAR not exercised in full prior to such
Termination of Service shall remain exercisable until the first to occur of the
date that is two years after the date of the Grantee’s Retirement or the
scheduled expiration of such SARs.


In any event in which the SARs remain exercisable for a period of time following
the date of Termination of Service as provided above, the SARs may be exercised
during such period of time only to the extent the same were exercisable as
provided in Section 3 above on such date of


6

--------------------------------------------------------------------------------




Termination of Service. Notwithstanding any period of time referenced in this
Section 7 or any other provision of this Section 7 that may be construed to the
contrary, the SARs will in any event terminate upon the expiration of the Term.
8.    Automatic Exercise of SARs. Immediately prior to the termination of SARs,
as provided in Section 7(a), 7(b) or 7(d) above or upon expiration of the Term,
all remaining SARs then exercisable will be deemed to have been exercised by the
Grantee. Notwithstanding any other provision of this Agreement, no exercise of
SARs will be deemed to occur upon Termination of Service for Cause.
9.    Nontransferability. During the Grantee’s lifetime, the SARs are not
transferable (voluntarily or involuntarily) other than pursuant to a Domestic
Relations Order and, except as otherwise required pursuant to a Domestic
Relations Order, are exercisable only by the Grantee or the Grantee’s court
appointed legal representative. The Grantee may designate a beneficiary or
beneficiaries to whom the SARs will pass upon the Grantee’s death and may change
such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the legal department of the Company on such
form as may be prescribed by the Company, provided that no such designation will
be effective unless so filed prior to the death of the Grantee. If no such
designation is made or if the designated beneficiary does not survive the
Grantee’s death, the SARs will pass by will or the laws of descent and
distribution. Following the Grantee’s death, the SARs, if otherwise exercisable,
may be exercised by the person to whom such right passes according to this
Section 9 and such person will be deemed the Grantee for purposes of any
applicable provisions of this Agreement.
10.    No Shareholder Rights. The Grantee will not, by reason of the Award
granted under this Agreement, be deemed for any purpose to be, or to have any of
the rights of, a Shareholder with respect to any Shares subject to the SARs, nor
will the existence of this Agreement affect in any way the right or power of the
Company or its Shareholders to accomplish any corporate act, including, without
limitation, the acts referred to in Section 11.16 of the Plan.
11.    Adjustments. The SARs will be subject to adjustment (including, without
limitation, as to the number of SARs and the Base Price per Share) in the sole
discretion of the Committee and in such manner as the Committee may deem
equitable and appropriate in connection with the occurrence of any of the events
described in Section 4.2 of the Plan following the Grant Date.
12.    Restrictions Imposed by Law. Without limiting the generality of Section
11.8 of the Plan, the Grantee will not exercise any SARs, and the Company will
not be obligated to issue or cause to be issued any Shares, if counsel to the
Company determines that such exercise or issuance would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which Shares are listed or quoted. The Company will in no event
be obligated to take any affirmative action in order to cause the exercise of
the SARs or issuance of Shares upon exercise to comply with any such law, rule,
regulation or agreement.
13.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure:


7

--------------------------------------------------------------------------------




(a)    any notice or other communication to the Company with respect to this
Agreement (other than a notice of exercise pursuant to Section 4 of this
Agreement) will be in writing and will be delivered personally or sent by United
States first class or local country mail, postage prepaid, overnight courier,
freight prepaid or sent by facsimile and addressed as follows:
Liberty Global plc
c/o Liberty Global Inc.
1550 Wewatta Street, Suite 1000
Denver, Colorado 80202
Attn: General Counsel
Fax: 303-220-6691


(b)    any notice of exercise pursuant to Section 4 will be made to the Third
Party Administrator, UBS Financial Services Inc., either through its UBS One
Source website at www.ubs.com/onesource/LBTY_ or by telephone at 1-866-544-2927.
Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class or local country mail, postage prepaid, to the Grantee’s
address as listed in the records of the Company on the Grant Date, unless the
Company has received written notification from the Grantee of a change of
address.
14.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee.
Without limiting the generality of the foregoing, without the consent of the
Grantee,
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Shareholders and, provided, in each case, that such changes will not
adversely affect the rights of the Grantee with respect to the Award evidenced
hereby, or (iii) to reform the Award made hereunder as contemplated by Section
11.18 of the Plan or to exempt the Award made hereunder from coverage under Code
Section 409A, or (iv) to make such other changes as the Company, upon advice of
counsel, determines are necessary or advisable because of the adoption or
promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including the Act, and any applicable tax or
securities laws; and
(b)    subject to any required action by the Board or the Shareholders, the SARs
granted under this Agreement may be canceled by the Company and a new Award made
in substitution therefor, provided that the Award so substituted will satisfy
all of the requirements of the Plan as of the date such new Award is made and no
such action will adversely affect any SARs to the extent then exercisable.
15.    Grantee Employment.


8

--------------------------------------------------------------------------------




(a)    Nothing contained in this Agreement, and no action of the Company or the
Committee with respect hereto, will confer or be construed to confer on the
Grantee any right to continue in the employ or service of the Company or any of
its Subsidiaries or interfere in any way with any right of the Company or any
Subsidiary, subject to the terms of any separate employment agreement to the
contrary, to terminate the Grantee’s employment or service at any time, with or
without cause.
(b)    The Award hereunder is special incentive compensation that will not be
taken into account, in any manner, as salary, earnings, compensation, bonus or
benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment agreement or arrangement with the
Grantee.
(c)    It is a condition of the Grantee’s Award that, in the event of
Termination of Service for whatever reason, whether lawful or not, including in
circumstances which could give rise to a claim for wrongful and/or unfair
dismissal (whether or not it is known at the time of Termination of Service that
such a claim may ensue), the Grantee will not by virtue of such Termination of
Service, subject to Section 3 of this Agreement, become entitled to any damages
or severance or any additional amount of damages or severance in respect of any
rights or expectations of whatsoever nature the Grantee may have hereunder or
under the Plan. Notwithstanding any other provision of the Plan or this
Agreement, the Award hereunder will not form part of the Grantee’s entitlement
to remuneration or benefits pursuant to the Grantee’s employment agreement or
arrangement, if any. The rights and obligations of the Grantee under the terms
of his or her employment agreement or arrangement, if any, will not be enhanced
hereby.
(d)    In the event of any inconsistency between the terms hereof or of the Plan
and the Employment Agreement or any severance or other agreement or arrangement
with the Grantee, the terms which are more favorable to the Grantee shall
control.
16.    Nonalienation of Benefits. Except as provided in Section 9 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
17.    Data Privacy.
(a)    By accepting this Agreement, the Grantee understands that for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan, the following personal data of Grantee (“Data”) shall
be maintained and processed by the Company and its affiliates, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary, bonus and
employee benefits, nationality, job title and description, any Shares or
directorships or other positions held in the Company, its subsidiaries and
affiliates, details of all options, share appreciation rights, restricted
shares, performances share units, restricted share units or any other
entitlement to Shares


9

--------------------------------------------------------------------------------




or other Awards granted, canceled, exercised, vested, unvested or outstanding in
the Grantee’s favor, annual performance objectives, performance reviews and
performance ratings, for the purpose of implementing, administering and managing
Awards under the Plan.
(b)    The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g. the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
Shares acquired with respect to an Award.
(c)    The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or exercise rights to rectify, transfer, remove
or restrict use of a Data as permitted by applicable law, by contacting in
writing the Grantee’s local human resources representative. Notwithstanding the
foregoing, the Grantee understands that if Grantee subsequently requires the
removal of all or any part of the Grantee’s Data, the Company may not be able to
grant him or her SARs or other equity awards or administer or maintain such
awards. For more information on the privacy of the Data, the Grantee may contact
the Grantee’s local human resources representative.
18.    Governing Law; Jurisdiction. The validity, interpretation, construction
and performance of this Agreement shall be governed in all respects exclusively
by the internal laws of the State of Colorado as a contract to be performed in
such state and without regard to any principles of conflicts of law
thereof. Each party to this Agreement hereby irrevocably consents to the
exclusive jurisdiction of, and agrees that any action to enforce, interpret or
construe this Agreement or any other agreement or document delivered in
connection with this Agreement shall be conducted in, the federal or state
courts of the State of Colorado sitting in the City and County of Denver, and
the Grantee hereby submits to the personal jurisdiction of such courts and
irrevocably waives any defense of improper venue or forum non conveniens to any
such action brought in such courts. Each party hereby waives its right to trial
by jury.
19.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement
will be conclusive. Unless otherwise


10

--------------------------------------------------------------------------------




expressly stated herein, in the event of any inconsistency between the terms of
the Plan and this Agreement, the terms of the Plan will control. The headings of
the sections of this Agreement have been included for convenience of reference
only, are not to be considered a part hereof and will in no way modify or
restrict any of the terms or provisions hereof.
20.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement. Counterparts to this Agreement may be
delivered via PDF or electronic means.
21.    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee, in its discretion and as contemplated by Section 3.3 of the Plan,
may adopt from time to time.
22.    Entire Agreement. This Agreement (together with the Employment Agreement)
is in satisfaction of and in lieu of all prior discussions and agreements, oral
or written, between the Company and the Grantee regarding the subject matter
hereof. The Grantee and the Company hereby declare and represent that no promise
or agreement not herein expressed has been made and that this Agreement
(together with the Employment Agreement) contains the entire agreement between
the parties hereto with respect to the Award and replaces and makes null and
void any prior agreements between the Grantee and the Company regarding the
Award. This Agreement will be binding upon and inure to the benefit of the
parties and their respective heirs, successors and assigns.
23.    Grantee Acceptance. The Grantee will signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company. If the Grantee does not execute and
return this Agreement within 120 days of the Grant Date, the grant of the SARs
shall be null and void.








11

--------------------------------------------------------------------------------






Signature Page to Share Appreciation Rights Agreement
dated as of April 1, 2019 between Liberty Global plc and Grantee


LIBERTY GLOBAL PLC


By:                              
Name: Authorized Signatory
Title:     Executive Vice President


ACCEPTED:


    
Grantee Name:     Michael T. Fries     
Address:
1550 Wewatta Street

Suite 1000            
    
Optionee ID:    6581                


Grant No. ________________


Number of shares of LBTY_ as to which Free-Standing SAR is granted:
_______________


12